Citation Nr: 0107181	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for a grant of a total disability rating for 
compensation purposes based on individual unemployability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1951 to March 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2000, the veteran testified before the 
undersigned member of the Board at a personal hearing at the 
RO.  


REMAND

As noted during the veteran's personal hearing, the issue 
developed for appeal by the RO was "entitlement to an 
effective date earlier than December 14, 1993, for the 
initial grant of service connection for frostbite of the 
hands."  This was the issue addressed in the statement of 
the case.  However, the veteran is actually seeking an 
effective date earlier than January 12, 1998, for a grant of 
a total disability rating for compensation purposes based on 
individual unemployability.  This issue has not been 
developed for appeal.  

The Board notes that a total disability rating for 
compensation purposes based on individual unemployability was 
granted in a December 1998 rating decision.  The assigned 
effective date was January 12, 1998.  The veteran was granted 
a total rating based on his residuals of cold injury to both 
hands.  The disability rating for the veteran's bilateral 
hand disability was 30 percent from December 14, 1993 (the 
effective date of service connection) to January 11, 1998.  
On January 12, 1998, the regulations governing ratings for 
cold injuries were amended.  Based on those changes, a 30 
percent rating was granted for each individual hand, as 
opposed to the original combined rating for both hands.  
Specifically, the veteran was assigned a 30 percent rating 
for each hand and the combined rating (including the 
bilateral factor) was determined to be 60 percent.  The 
increased rating was assigned because where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, the revised version of the pertinent regulations were 
more favorable.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  
This is why the effective date of the increase for each hand 
was the effective date of the changes in the regulation.  As 
noted, the veteran was then granted a total disability rating 
based on individual unemployability due to his disabilities 
of the hands.  

Currently, the veteran contends that the total rating should 
be made retroactive to the original date of service 
connection, December 14, 1993.  The veteran asserts that the 
disability level of his hands changed very little between 
December 14, 1993 and January 12, 1998.  Since this issue has 
not been developed by the RO, the Board finds that this 
matter must be remanded to the RO for RO consideration.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument.  If not, it must be 
considered if the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superseding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In light of the foregoing, the Board should ensure that all 
records dated between December 14, 1993 and January 12, 1998, 
are of record and are considered in the determination of 
whether an effective date earlier than January 12, 1998, for 
a grant of a total disability rating for compensation 
purposes based on individual unemployability is warranted.  
The Board notes that the old version of the regulations must 
be applied prior to January 12, 1998.  See VAOPGCPREC 3-2000 
(2000).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran dated between December 14, 1993 
and January 12, 1998.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to an effective date earlier 
than January 12, 1998, for a grant of a 
total disability rating for compensation 
purposes based on individual 
unemployability, in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The old version of the 
regulations governing residuals of cold 
injuries must be applied prior to January 
12, 1998 per VAOPGCPREC 3-2000 (2000).  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

5.  If any benefit requested by the 
veteran continues to be denied, he must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



